FILED
                            NOT FOR PUBLICATION                            NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10121

               Plaintiff - Appellee,             D.C. No. 4:12-cr-01478-JGZ-
                                                 LAB-1
  v.

MANUEL OCTAVIO BARCELO-                          MEMORANDUM*
ORTEGA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                            Submitted October 23, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Manuel Octavio Barcelo-Ortega appeals from the district court’s judgment

and challenges the 87-month sentence imposed following his guilty-plea

conviction for possession with intent to distribute 9.7 kilograms of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), and

possession with intent to distribute 1.1 kilograms of heroin, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Barcelo-Ortega contends that the district court erred when it imposed a two-

level adjustment under U.S.S.G. § 3B1.2(b) for being a minor participant instead of

a four-level adjustment for being a minimal participant under U.S.S.G. § 3B1.2(a).

We review for clear error. United States v. Tankersley, 537 F.3d 1100, 1110 (9th

Cir. 2008). The district court did not clearly err because Barcelo-Ortega was

entrusted with very large quantities of heroin and methamphetamine. See United

States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011); United States v.

Webster, 996 F.2d 209, 211-12 n.5 (9th Cir. 1993); United States v. Lui, 941 F.2d
844, 849 (9th Cir. 1991).

      AFFIRMED.